FILED
                             NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALFREDO LOPEZ GARCIA,                            No. 12-70067

               Petitioner,                       Agency No. A077-323-379

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Alfredo Lopez Garcia, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo questions of law, Padilla-Romero v. Holder, 611 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1011, 1012 (9th Cir. 2010) (per curiam), and we deny in part and dismiss in part

the petition for review.

      The agency properly concluded that Lopez Garcia is ineligible for

adjustment of status because of his conviction for possession of cocaine in

violation of California Health & Safety Code § 11350(a). See 8 U.S.C. §

1182(a)(2)(A)(i)(II) (a conviction for violating any state or federal law or

regulation “relating to a controlled substance,” as defined in 21 U.S.C. § 802(6),

renders an alien inadmissible); 8 U.S.C. § 1255(a)(2) (alien must be admissible at

the time he seeks adjustment of status).

      To the extent Lopez Garcia challenges his bond proceedings before the IJ,

we lack jurisdiction to consider his challenge because he did not raise it in his brief

before the BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en

banc) (issues not argued in a petitioner’s BIA appeal brief are unexhausted, and the

court lacks jurisdiction to consider them).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     12-70067